       Case 2:18-cv-02645-SPL-CDB Document 25 Filed 08/28/19 Page 1 of 3




 1   PAUL S. HARTER, P.C.
     1599 East Orangewood Avenue, Suite 125
 2   Phoenix, Arizona 85020
     Phone: 602-256-0337
 3   Paul S. Harter, Bar No. 003592
     pharter@harterlawaz.com
 4   Alicia Mykyta, Bar No. 010070
     amykyta@harterlawaz.com
 5
     Attorneys for Travelers Casualty Insurance Company of America
 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                                          FOR THE DISTRICT OF ARIZONA
 8
       Travelers Casualty Insurance Company of                         Case No. 2:18-cv-02645-PHX-SPL
 9     America,
                                                                       PLAINTIFF’S MOTION TO COMPEL
10                                      Plaintiff,                     RESPONSES TO JUDGMENT
                                                                       CREDITOR’S DISCOVERY
11     v.                                                              REQUESTS

12     TB Excavation, LLC,
                                       Defendant.
13

14
              Judgment Creditor Travelers Casualty Insurance Company of America (“Travelers”) by
15
     its attorneys undersigned, hereby moves the Court to compel Judgment Debtor TB Excavation,
16
     LLC (“TBE”), TBE principal and subpoenaed party Touraj Vedadi (“Vedadi”), and
17
     subpoenaed party TB Materials, LLC (“TBM”) (TBE, TBM, and Vedadi are hereinafter
18

19 collectively referenced as the “Post-Judgment Parties”) to respond to Travelers’ post-judgment
20 discovery demands pursuant to Federal Rule of Civil Procedure 37.

21            This Motion is accompanied and supported by the Affidavit of Alicia Mykyta, Esq.,
22
     with exhibits attached hereto, and a Memorandum of Law in Support which sets forth in greater
23
     detail the grounds for this Motion and authorities in support thereof. The Motion is further
24
     supported by the separate certification of Alicia Mykyta, Esq., of Movant’s good faith efforts
25
26 to obtain discovery pursuant to Rule 37(a)(1).
     C:\Users\amykyta\AppData\Local\Temp\Mo to Compel_8543E3FA.docx
                                                                      -1-
       Case 2:18-cv-02645-SPL-CDB Document 25 Filed 08/28/19 Page 2 of 3




 1            A proposed form of Order is submitted herewith.
 2            DATED August 28, 2019.
 3

 4                                                           By: /s/ Paul S. Harter, Esq_____
                                                                 Paul S. Harter, Esq.
 5                                                               Attorneys for Judgment Creditor
 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22
23

24

25
26
     C:\Users\amykyta\AppData\Local\Temp\Mo to Compel_8543E3FA.docx
                                                                      -2-
       Case 2:18-cv-02645-SPL-CDB Document 25 Filed 08/28/19 Page 3 of 3




 1                                          CERTIFICATION OF SERVICE
 2            I hereby certify that, on this 28th day of August, 2019, I electronically filed a true and
 3 correct copy of this Motion to Compel Discovery Responses, Affidavit of Alicia Mykyta,

 4 Memorandum in Support, Certification of Alicia Mykyta and proposed form of Order using the
 5 ECF system which will send notification of such filing to the counsel of record. In addition,

 6 courtesy copies of the foregoing will be sent to Defendant, Touraj Vedadi and TB Materials,

 7 LLC via USPS First-Class Mail as follows:
 8                                                  TB Excavation, LLC
                                                    8800 E. Raintree Drive, Suite 145
 9                                                  Scottsdale, AZ 85260
10
                                                    Touraj Vedadi
11                                                  9445 E. Diamond Rim Dr.
                                                    Scottsdale, AZ 85255
12
                                                    TB Materials, LLC
13                                                  15403 North 55th St.
14                                                  Scottsdale, AZ 85254-8200

15
                                                                        s/ Alicia Mykyta
16

17

18

19
20

21

22
23

24

25
26
     C:\Users\amykyta\AppData\Local\Temp\Mo to Compel_8543E3FA.docx
                                                                      -3-
